DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Information Disclosure Statement
The information disclosure statement filed 12/29/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has 
In particular, applicant as submitted a copy of a Japanese Notice of Allowance dated 12/01/2020 with IDS dated 12/29/2020 but this reference is not listed on the IDS document.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation of a total (Ti+Ta+Nb) content being 0-0.2% is narrower than the preceding limitation of each of Ti, Ta, and Nb being <0.2%, implying a total content range of <0.6%. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP 2173.05(c)(I). The limitation is further indefinite as a total content of 0-0.2% includes the end point of 0.2%, such that one of Ti, Ta, and Nb could be included at 0.2%, conflicting with the limitation of each of Ti, Ta, and Nb being <0.2%. For the purpose of this examination, the claim will be treated as requiring limitation of Ti, Ta, and Nb in each case being <0.2%. 
Claims 15-16, 18-23, and 25-28 are rejected by virtue of their dependency on claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16, 18-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka, Yasuhiro (JP2004181604A, hereinafter referred to as "Kataoka"). The English language translation of Kataoka provided with the office action of 06/19/2020 is being relied upon. 
claims 14-16, 22-23, and 25, Kataoka teaches a cutting machining tool (Abstract, [0001]) comprising:
A WC-based cemented carbide material having a WC phase, a hard phase, and a binder phase, wherein the binder phase contains Co and Ru, and the WC phase having an average particle size of WC of the 1.0 µm or more (Abstract, [0004]). The WC size of Kataoka is substantially close to the grain size of the instant claim of 0.15-0.9 µm. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I). As the ranges are so close, one of ordinary skill in the art would have expected them to have substantially similar properties. 
Regarding the elemental compositional limitations, Kataoka teaches (Abstract, after conversion): 
Elements
Instant claims 
Kataoka reference
Relationship
(Co + Ru)
5-17%
>3% and ≤27.5%
Encompassing
Ru of (Co + Ru)
6-16%
>0% and ≤9.09%
Overlapping

8-14% (claim 22)


Mo
0.1-3.0%
0-5%
Encompassing

0.15-2.5% (claim 16)


V
<0.3%
≥0% and <1%
Encompassing

<0.2% (claim 15)




Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, Kataoka teaches that Ru added relative to the Co content in the amount of 0<Ru/Co≤0.1 is effective for improving thermal shock resistance, toughness, corrosion resistance and heat resistance without saturating the effect [0006]. Additionally, including Mo in an amount not exceeding 5% is preferable in that it is effective for improving the wettability between the binder phase and the WC particles without causing embrittlement in the binder phase [0007]. Also, V 
While Kataoka discloses that one or more compounds of elements selected from groups 4a, 5a, and 6a in the periodic table are included in the cemented carbide [0004], Ti, Ta, and Nb are not required elements in the cemented carbide of Kataoka, such that the disclosure of Kataoka meets the claimed ranges of Ti, Ta, and Nb at 0%. 
Regarding claim 18, Kataoka teaches the cutting machining tool containing 0.01≤Cr<0.1% [0005], which, after converting relative to the (Co + Ru) content, is 0.036≤Cr<3.23%, falling within the claimed range of up to 7.5%.
Regarding claim 19, Kataoka teaches the cutting machining containing 0.036≤Cr<3.23% by weight of the (Co + Ru) content, overlapping with the claimed range of 2-7.5%. Overlapping ranges are prima facie case obviousness. See MPEP 2144.05(I). Furthermore, Kataoka discloses that Cr included in the range of 0.01≤Cr<0.1% (0.036≤Cr<3.23% when converted) as being effective for strengthening the metal binding phase and suppressing grain growth without compromising plastic deformation resistance of the cemented carbide and causing embrittlement of the binding phase [0005]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the Cr content in the cemented 
Regarding claim 20, as Kataoka discloses substantial utility over the Cr and Ru ranges [0005-0006], including where the Cr and Ru ranges are shared with the instant claims, and further where the Cr content is less than the Ru content, such as the upper limit of the Ru content being greater than the entire Cr range, it would have been obvious to one of ordinary skill in the art to select the Cr content to be in an amount less than the Ru content. 
	Regarding claim 21, as Kataoka discloses substantial utility over the Cr and Ru ranges [0005-0006], including where the Cr and Ru ranges are shared with the instant claims, and further where the Cr content is less than one half of the Ru content, such as one half of the upper limit of the Ru content being greater than the entire Cr range, it would have been obvious to one of ordinary skill in the art to select the Cr content to be in an amount less than one half of the Ru content.
Regarding claim 26, Kataoka teaches that the cemented carbide is WC-based [0004], such that WC represents the balance of the cemented carbide substrate, and therefore, after converting, the WC balance is 66.5<WC<97%, encompassing the claimed WC content of 80-94.9%, and establishing a prima facie case of obviousness. See MPEP 2144.05(I). 
Regarding claim 27, Kataoka teaches a hard material coating formed on the surface of the cemented carbide cutting tool [0004] by CVD [0008]. 
Regarding claim 28, Kataoka discloses the surface-coated cemented carbide tool configured as an end mill [0001], rendering obvious a tool having a cutting region formed in one piece with a shaft as claimed. 

s 14-16, 18, 20-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Eso, Oladapo (US 2017/0057878, hereinafter referred to as "Eso").
Regarding claims 14-16, 18, 20-23, and 25-26, Eso teaches cutting inserts for machining metals and alloys from sintered cemented carbide compositions [0026], the cemented carbide composition comprises a hard particle phase including tungsten carbide (WC) with a cobalt-based metallic binder, the binder further comprising cobalt-noble metal phase including ruthenium [0020, 0024]. Eso discloses the WC hard phase particle phase having an average grain size of 0.1-10 µm and a weight percent of at least 70% of the cemented carbide composition [0021], encompassing and rendering obvious the claimed ranges. See MPEP 2144.05(I). 
Eso teaches ranges of the Co-based binder ([0022], Table I), Mo content in the metallic binder ([0023], Table II), and noble metal, or Ru content, in the metallic binder [0024], which when converted, provide 0.99-18% Co+Ru by weight of the cemented carbide, 0.099-9% Ru by weight of Co+Ru, and 0.01-2% Mo by weight of the cemented carbide. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, Eso discloses inventive cemented carbide composition sample 1 (Table IV), which is undergoes dewaxing [0033], and when converted from g to wt % provides 11.1% Co+Ru, 8.11% Ru of Co+Ru, 0.85% Mo, and 88% WC meeting the compositional ranges as claimed such that amounts of Co, Ru, Mo, and WC shared between the ranges of Eso and the instant claims would have been desirable to one of ordinary skill in the art. 
While Eso discloses that the hard particle phases may optionally comprise carbides, carbonitrides, and/or nitrides of Ti, Ta, Nb, V, and Cr [0021], these elements are not required in the cemented carbide material, such that the disclosure of Eso meets the claimed ranges of Ti, Ta, Nb, V, and Cr at 0%. 
claim 27, Eso discloses that refractory coatings have been applied to cemented carbide materials for cutting tools using CVD and PVD for a variety of applications in machining of metals and alloys in order to increase resistance to wear and failure modes, particularly fracture and chipping [002], such that it would have been obvious to one of ordinary skill in the art to provide a CVD or PVD refractory coating to a cutting tool composed of the cemented carbide material of Eso in order to improve resistance to wear and failure. 
Regarding claim 28, Eso discloses several configurations of cutting tools that can be formed of the cemented carbide compositions, including an end mill insert [0026], rendering obvious a tool having a cutting region formed in one piece with a shaft as claimed. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eso, Oladapo (US 2017/0057878, hereinafter referred to as "Eso") as applied to claim 18 above, and further in view of Kataoka, Yasuhiro (JP2004181604A, hereinafter referred to as "Kataoka"). The English language translation of Kataoka provided with the office action of 06/19/2020 is being relied upon.
Regarding claim 19, Eso teaches that Cr compounds may be optionally added to the cemented carbide composition [0021], but Eso is silent as to a range of Cr. 
Kataoka teaches a WC-based cemented carbide material for cutting machining tools (Abstract, [0001), and a Cr content in the cemented carbide of 0.01≤Cr<0.1% [0005]. Kataoka teaches that Cr in this range is effective for strengthening a metal binding phase and suppressing grain growth without compromising plastic deformation resistance of the cemented carbide and causing embrittlement of the binding phase [0005]. The Cr range of Kataoka when taken relative 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cemented carbide composition of Eso and added Cr within the range taught by Kataoka to obtain the desired balance between strengthening and avoiding embrittlement of the metal binder phase, suppressing grain growth, and maintaining sufficient plastic deformation resistance.  

Response to Arguments
Applicant's arguments filed 11/25/2020 with regards to the rejections under 35 U.S.C 103 over Kataoka (JP2004181604A) have been fully considered but they are not persuasive. 
Applicant argues that Kataoka includes a rather broad generic description, such that a person of ordinary skill in the art, starting from Kataoka, would have to restrict the grain size of the tungsten carbide grains and would have to independently select from multiple lists of the generic description in a way that is contrary to the teaching of Kataoka, and as such Applicant believes that the examiner’s allegation that Kataoka’s disclosure renders obvious the claimed WC grain size is based on impermissible hindsight reconstruction of Applicant’s claimed invention. The examiner does not concur. Applicant has provided no evidence as to how the teachings in Kataoka are contrary to the instant claims. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c)(II). Furthermore, any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed 
Applicant argues that Kataoka explicitly teaches away from the claimed invention by teaching an average WC particle size of 1.0 µm or more and that adapting the teaching of the prior art reference to smaller grain size would not have been obvious to one of ordinary skill in the art. The examiner does not concur. A teaching of a range substantially close to but outside of the claimed range does not constitute a teaching away as the disclosure of Kataoka does not criticize, discredit, or otherwise discourage the solution claimed. The ranges are still seen to be close enough such that one skilled in the art would have expected the substantially similar properties to result. See MPEP 2144.05(I). 
Applicant argues that the ranges and limits disclosed by Kataoka are considerably different in great amounts from the claimed invention, and the resulting properties of the specifically claimed hard material, and also the materials described by Kataoka, are critically dependent on only slight changes in respective components, and further that the differences between the claimed contents and those described in Kataoka are so great that they result in considerably different properties, and as such the skilled person with teachings of WC of 1.0 µm would not equate the properties produced to those of the material of the claimed invention. The examiner does not concur. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c)(II). Furthermore, there are no properties claimed in the instant independent claim to begin to distinguish over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736